FOURNET, Chief Justice.
The motion of appellee, Resolute Insurance Company, to dismiss the appeal taken by appellant, George G. Hammack, Jr., from a judgment dismissing the latter’s suit wherein he sought to recover against the former the principal sum of $2,353.19, plus statutory penalty of $463.30, and attorney fees of $400, is without merit, since the amount in dispute is clearly in excess of $2,000 and consequently this court has jurisdiction.
The argument that since the primary amount in dispute is the alleged value of an automobile destroyed by fire, $1,853.19, that figure should control the jurisdictional amount, because the penalty of $500 sought by appellant for breach of contract and the statutory penalty and attorney fees form no part of the amount sued for until the court finds the defendant-appellee at *657fault, and hence are not to he taken into consideration for the purpose of determining jurisdiction, is not supported by any cited authorities nor 'by logic or sound reason.
The motion to dismiss is denied.